                                               LAW OFFICES OF
                                          NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                                 26 COURT S TREET
MEMBER: NY & MA BAR                                                                  S UITE 413
                                                                              BROOKLYN, NY 11242-1134

                                                                              Tel: 718-797-3055
                                                                              Fax: 718-504-3900
                                                                              E-mail: natali_todd@yahoo.com
                                                                              www.natalitoddlawyer.com
April 25, 2019

Via ECF
Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     U.S. v. Watson, et al., 19 Cr. 212 (VEC)
        Request for Substitution of Counsel for Karl Duncan

Dear Judge Caproni:

          I represent Mr. Duncan in the above referenced matter. Mr. Duncan was arrested on March 28, 2019
and granted bail. On April 4, 2019, we appeared before Your Honor for his arraignment on the indictment
and the government appealed the Magistrate Judge’s release on bail with conditions. Subsequent to a hearing
before Your Honor, detention was ordered after the Court found Mr. Duncan to be a danger to the community
in light of the fact that he was on probation during the period alleged in the conspiracy, the seizure of bullets
in the place of his arrest, his prior criminal history and among other things, the nature of the charges. Mr.
Duncan was dissatisfied with the Court’s decision and felt I had not done enough for him and immediately
requested substitution of counsel. The Court suggested I meet with Mr. Duncan which I did on April 8, 2019.
Mr. Duncan has asked me to inform the Court that he would like to have a new attorney to represent him.

         I respectfully ask that the Court schedule an appearance to address Mr. Duncan’s request as soon as
it is convenient. Thank you for your attention.

Respectfully,
/s/
Natali Todd, Esq.
